DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/22 has been entered.
Response to Arguments
Applicant's arguments filed 9/13/22 have been fully considered but they are not persuasive to the extent that they apply to the current rejection. Applicant argues that Blum does not suggest simultaneous heating and cooling, but this ignores the explicit disclosure in Blum: “some materials can be cured by a combination of heat and UV applied sequentially or simultaneously.” Applicant’s arguments are unconvincing as they fail to address this specific statement. Applicant argues that various references do not disclose that the temperature range is within 100-200C, however, this is taught by new reference Nakamura. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5, 6, 9-11, 18, 22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 5904887) and Blum (US 5147585).
As to claims 1 and 18, Nakamura teaches method for forming an injection molded article, comprising:  two pumping systems (4 and the pumping system associated with the static mixer) as both the thermoplastic material and the LSR are delivered to mold through injection into the cavity [col 2 line 5-16, col 8 line 14-20, Fig 1] that delivers composition that is liquid silicone rubber polyalkylsiloxane the composition has a viscosity overlapping with the claimed range at about 1,000,000 centipoise [col 3 line 20-40, col 2 line 48-65], the mold (3) having an exterior housing(5-8) and an interior cavity (unmarked single cavity) therein, wherein the silicone is injected into the cavity (4) of the mold through passage (unmarked) [col 2 line 5-16, Fig 1]; delivering a polymer material comprising thermoplastic or thermoset (ABS, styrenes, polycarbonate [col 2 line 40-48]) into the cavity of the mold such that it is in direct contact with the silicone formulation [col 2 line 5-16, col 6 line 20-29 Fig 1], the curing temperature, ie the temperature in the mold, of the LSR is required to be above the softening temperature of the thermoplastic [col 5 line 63-col 6 line 10]. The softening temperature is required to be between 50-150C [col 3 line 60-col 4 line 12] and thus the curing temperature would be required to be above whatever temperature selected from 50-150C and in an example uses a temperature of 110C [col 8 line 40-45, col 9 line 46-52].  
Nakamura does not explicitly state using a source of radiation energy that cures the silicone formulation simultaneous to the thermal treatment/heating. 
Blum teaches a method of making a composite article [Abstract] wherein a silicone formulation [col 12 line 35-50] is heated (by a heat source) and irradiated simultaneously (Blum explicitly noes “some materials can be cured by a combination of heat and UV applied sequentially or simultaneously”) while in the mold in order to cure and bond the material to another material [col 11 line 19-28 and line 55-68, col 12 line 13-15]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Nakamura and applied heating and UV radiation simultaneously in the mold, as suggested by Blum, in order to cure the material and bond it to the other material.
As the instant application notes that the adhesive strength demonstrating cohesive failure results from thermal treatment and curing [see 0025, 0048 of instant application], Nakamura in combination with the below references would demonstrate the enhanced adhesive strength.
As to claim 3, Nakamura does not explicitly state the radiation energy is UV light in between 10-400 nm (the examiner notes the UV range is typically between 100 and 400 nm).
Blum teaches a method of making a composite article [Abstract] wherein a silicone formulation [col 12 line 35-50] is heated (by a heat source) and irradiated simultaneously (Blum explicitly notes “some materials can be cured by a combination of heat and UV applied sequentially or simultaneously”) while in the mold in order to cure and bond the material to another material [col 11 line 19-28 and line 55-68, col 12 line 13-15]. The UV light would comprise 100-400 nm and Blum further specifies 300-450 nm [col 11 line 20-55]  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Nakamura and applied heating and UV radiation simultaneously in the mold with the UV in between 100-450 nm, as suggested by Blum, in order to cure the material and bond it to the other material. 
As to claim 5, Nakamura teaches the thermoplastic/thermoset polymer is a polycarbonate, polystyrene, ABS [col 2 line 40-48].
As to claim 6, 22, Nakamura teaches the first polymer material and the silicone formulation are delivered in sequence [col 2 line 5-16, col 8 line 14-20, Fig 1]. Moreover, the sequence of adding ingredients is generally recognized to be obvious, see MPEP 2144.04 IV C.
As to claims 9 and 24, Nakamura in combination with Blum teaches simultaneous heating as well as UV curing as explained above, as the instant application notes that the adhesive strength demonstrating cohesive failure results from thermal treatment and curing [see 0025, 0048 of instant application], the combination of Nakamura and Blum would demonstrate a peel strength having cohesive failure.
As to claim 10, Nakamura teaches liquid silicone rubber [col 3 line 20-40, col 2 line 48-65]. 
As to claim 11, Nakamura teaches viscosity overlapping with the claimed range at about 1,000,000 centipoise [col 3 line 20-40, col 2 line 48-65, Claim 3].
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 5904887) and Blum (US 5147585)as applied to claims 1, 3, 5, 6, 9-11, 18, 22,24 above, and in further view of Rist (US 2013/0026682)
As to claim 2, The combination of Nakamura and Blum teach the use of an irradiation source as explained above but do not state the radiation source is an optic fiber that is between the cavity. and the housing.
Rist teaches a method of overmolding LSR onto a thermoplastic preform in order to bond the 2 and create a composite [Abstract, 0009, 0154].  Rist teaches the radiation source, the optic fiber (2) [0116,0118] is between the cavity (4) and the housing (1) [Fig l, 0151] this configuration increases the penetration of the light and decreases hardening time [0116]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Nakamura and had the radiation source be an optic fiber between the cavity and the housing, as suggested by Rist, in order to increase penetration of the radiation and decrease hardening time. 
Claims 8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 5904887) and Blum (US 5147585)as applied to claims 1, 3, 5, 6, 9-11, 18, 22,24 above, and in further view of Minemura (US 2013/0164538).
As to claim 8 and 23, Nakamura does not explicitly state that the surface of the polymer material is treated with at least radiation energy prior to providing the silicone formulation wherein the treated surface enhances the bonding to the silicone formulation.
Minemura teaches a method of joining a material to silicone [Abstract] wherein the material is another resin and has its surface treated with UV energy prior to be contacted with the silicone [0023, 0033, 0038, 0004, 0012, 0072, 0086, 0088, 0054, 0055] which creates a joint with excellent durability [0132], It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Nakamura and had the surface of the polymer material is treated with at least radiation energy prior to providing the silicone formulation, as suggested by Minemura, as the treated surface enhances the bonding to the silicone formulation to create a joint of excellent durability.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 5904887) and Blum (US 5147585)as applied to claims 1, 3, 5, 6, 9-11, 18, 22,24 above, in view of DeCato (US 2013/0062818).
As to claim 12, Nakamura uses silicone rubber as explained above and uses an adhesion promoter phrased as a primer [col 6 line 30-40], but does not explicitly state the adhesion promoter is provided in the silicone formulation. 
DeCato teaches a method of producing a gasket using light curable material through injection molding [Abstract] wherein the light curable composition includes adhesion promoter [0109]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Nakamura and included adhesion promoter in the light curable polymer of Nakamura, as suggested by DeCato, as this formulation had proven successful at producing a gasket through injection molding.
Claims 13, 19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over over Nakamura (US 5904887) and Blum (US 5147585)as applied to claims 1, 3, 5, 6, 9-11, 18, 22,24 above, in view of Hosoe (US 2010/0323105).
As to claim 13, 19, Nakamura teaches thermal treatment and Nakumura teaches using a temperature of 110C and above about 150C as explained above but does not explicitly state placing a source of heat within the mold cavity.
 Hosoe teaches a method of molding thermosetting and UV radiation curable resins such as acrylics and silicone resins utilizing both radiation energy and heat treatment [0058]. Heat treatment is achieved by placing heaters in the mold [0055]. Hosoe notes that either uv radiation or heating are art recognized equivalents as either can be used to harden the molded article [0111]. It would have been obvious to one of ordinary skill in the art at the time of claimed invention to have utilized heaters in the mold of Nakamura to heat the resin, as taught by Hosoe, in order to cure energy ray curable resin. Moreover, as using a heat source or a radiation source were art recognized equivalents utilizing them both for the same purpose is generally recognized to be obvious, see MPEP 2144.06 I.
As to claims 21, Nakamura in combination with Blum teaches simultaneous heating as well as UV curing as explained above, as the instant application notes that the adhesive strength demonstrating cohesive failure results from thermal treatment and curing [see 0025, 0048 of instant application], the combination of Nakamura and Blum would demonstrate a peel strength having cohesive failure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342.  The examiner can normally be reached on 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARMAND MELENDEZ/Examiner, Art Unit 1742